Exhibit 10.4

[gfqkxptxz4xu000001.jpg]

 

000100_2018_AIP_Plan

2020 Annual Incentive Plan

 

This document sets forth the SpartanNash Company Annual Incentive Plan “AIP” for
awards made during the fiscal year ending January 2, 2021 (“Fiscal Year”).

 

1.Authority and Administration. This AIP is authorized and administered by the
Compensation Committee of the Board of Directors of SpartanNash Company (the
“Committee”).

 

2.Target Award Amount. Each Participant’s threshold, target and maximum AIP
award opportunity will be communicated to him or her separately in writing. AIP
award opportunities will be expressed as a percentage of base compensation. For
the purposes of this AIP, “base compensation” means (a) an associate’s annual
base salary actually earned during the Fiscal Year for salaried (exempt)
associates, and (b) all earnings (including regular time, overtime and vacation)
for the Fiscal Year for hourly (non-exempt) associates.

 

3.Performance Metrics. No portion of an AIP award will be earned unless
SpartanNash achieves the threshold level of performance of Adjusted Consolidated
Net Earnings (“CNE”)1. If the threshold level of adjusted CNE is achieved, each
AIP award will be paid to the extent SpartanNash achieves at least the threshold
level of performance for the applicable performance measurement, the
Participant’s business unit achieves financial goals (as applicable), and the
Participant achieves strategic goals (if any). In addition, the Participant must
otherwise satisfy the requirements of this AIP and the applicable Plan. Each
Participant will be notified in writing of the Performance Metrics s/he must
achieve against.  

 

4. Payout Scale for Corporate Metrics. For corporate performance metrics, AIP
awards payouts will be earned according to the payout scales below. SpartanNash
must achieve the threshold level of performance for CNE for any payout of any
portion of an AIP award.  

 

Performance level

 

Adj. Consolidated Net Earnings

% of Budget

 

Payout

% of Target

-

 

<80.0%

 

0.0%

Threshold

 

80.0%

 

10.0%

-

 

85.0%

 

32.5%

-

 

90.0%

 

55.0%

-

 

95.0%

 

77.5%

Target

 

100.0%

 

100.0%

-

 

104.0%

 

124.5%

-

 

108.0%

 

149.1%

-

 

112.0%

 

173.6%

 

--------------------------------------------------------------------------------

 

Maximum

 

>=116.3%

 

200.0%

 

 

Performance level

 

Net Sales

% of Budget

 

Payout

% of Target

-

 

<95.00%

 

0.0%

Threshold

 

95.00%

 

20.0%

-

 

96.25%

 

40.0%

-

 

97.50%

 

60.0%

-

 

98.75%

 

80.0%

Target

 

100.00%

 

100.0%

-

 

101.25%

 

125.0%

-

 

102.50%

 

150.0%

-

 

103.75%

 

175.0%

Maximum

 

>=105.00%

 

200.0%

 

 

5.Business Unit and Strategic Goals. Each Participant may have a combination of
Corporate Metrics, business unit financial goals, and a strategic goal. For
business unit and strategic goals, the Board of Directors will establish goals
for the CEO; the CEO will establish goals for SVPs and EVPs, and SVPs/EVPs will
establish goals for VP level associates and below. Target payouts and scales
will vary by business unit and individual.

 

a)

No business unit financial goals or strategic goals may be paid unless
SpartanNash achieves the threshold level of performance CNE.

 

b)

Any business unit or strategic goal will be capped at 200% maximum payout.

 

6. Clawback. All payouts under the AIP are subject to the Company’s “clawback”
policy for the recovery of incentive compensation, as such policy may be amended
from time to time.

 

7.Termination. Except as provided in any Employment Agreement or Executive
Severance Agreement:

 

 

a)

If a Participant terminates employment during the Fiscal Year due to Retirement,
Total Disability or death, then any earned portion of an AIP award will be
prorated based on base compensation earned during the time the Participant was
employed during the Fiscal Year.

 

 

b)

A Participant whose employment is terminated as part of an involuntary reduction
in force (“RIF”), or whose position is eliminated, is eligible to receive a
prorated payout based on the base compensation earned during the plan year prior
to the termination date.

 

 

c)

Any associate who participates in the Voluntary Early Retirement Program of 2019
is not eligible to be a Participant or otherwise receive any portion of a 2020
AIP award.

2

--------------------------------------------------------------------------------

 

 

 

d)

Upon a Change in Control before the end of the Fiscal Year, associates will earn
an incentive payout equal to the greater of the target award or the projected
award, with the projected award to be determined by estimating the actual
performance as of the end of the Fiscal Year based on actual performance in the
Fiscal Year as of the date of the Change in Control and payment will be made no
later than the 15th day of the third month following the Change in Control. The
amount of incentive payout will be prorated based on the number of completed
weeks in the Fiscal Year prior to the Change in Control. If a Change in Control
occurs after the end of the Fiscal Year but prior to payout, any earned
incentive award would be paid no later than the 15th day of the third month
following the Change in Control.

 

 

8.

Plan Eligibility.

 

 

a)

An associate must be hired or promoted into an eligible role on or before
October 1 of the Fiscal Year to be a Participant.

 

 

b)

A Participant must be actively employed on the last day of the Fiscal Year and
on the payout date to be eligible for an AIP award payout unless employment has
terminated subject to paragraph 7 above.

 

 

c)

AIP awards will be prorated for Participants who are promoted into an AIP
eligible position after the beginning of the Fiscal Year and have a minimum of
three months of plan participation. Proration is based on the compensation
earned in the Fiscal Year the associate worked in an AIP eligible position.
Working any day in a week will count towards proration for AIP purposes.

 

 

d)

A Participant who moves from one AIP eligible position to another with a greater
AIP target opportunity (or vice versa), or from an AIP eligible position to an
ineligible position, will receive a prorated payout (if one is earned) that
multiplies the target(s) by the compensation earned during the time the
Participant worked in the position eligible for that target opportunity.

 

 

e)

A Participant on a non-FMLA leave will receive a prorated portion of any earned
AIP award based on actual weeks worked during the Fiscal Year. Associates who
are on any type of leave at the beginning of the Fiscal Year and who terminate
employment prior to returning to work will not be eligible for an award.

 

 

9.

General Terms and Conditions.

 

 

a)

Definitions.  The following terms shall have the definitions stated. Other
defined terms shall have the meanings ascribed to them above.

 

i.

“Beneficiary” means the individual, trust or other entity designated by the
Participant to receive any Incentive Award payable with respect to the
Participant under the AIP after the Participant’s death. A Participant may
designate or change a Beneficiary by filing

3

--------------------------------------------------------------------------------

 

 

a signed designation with the Committee in a form approved by the Company. A
Participant’s will or other estate planning document is not effective for this
purpose. If a designation has not been completed properly and filed with the
Committee or is ineffective for any other reason, the Beneficiary shall be the
Participant’s Surviving Spouse. If there is no effective designation and the
Participant does not have a Surviving Spouse, the remaining Incentive Award
under this AIP, if any, shall be paid to the Participant’s estate.

 

ii.

“Board” means the Board of Directors of the Company.

 

iii.

“Business Unit” means any subsidiary, department, division, profit center or
other operational unit of the Company or any subsidiary as to which the
Committee shall establish a Goal under the AIP applicable in a Fiscal Year.

 

iv.

“Change in Control” has the meaning given to it in the SpartanNash Company
Supplemental Executive Retirement Plan.

 

v.

“Code” means the Internal Revenue Code of 1986, as amended.

 

vi.

“Company” means SpartanNash Company, a Michigan corporation, and its
Subsidiaries.

 

vii.

“Incentive Award” means a bonus awarded and paid in cash to a Participant for
services to the Company or a Business Unit that is based upon achievement of
specified goals.

 

viii.

“Participant” means any person participating in the AIP.  

 

ix.

“Retirement” means termination of employment as a result of retirement on or
after the earlier of the date the Participant reaches (a) age 65; or (b) age 55,
but only if such Participant has completed at least ten Years of Vested Service
(as defined below) since the later of the Participant’s most recent date of hire
or, if the Participant became an associate of the Company in connection with a
merger or acquisition, the date of the Participant’s hire by the entity that is
the subject of such merger or acquisition.

 

x.

“Surviving Spouse” means the husband or wife of the Participant at the time of
the Participant’s death who survives the Participant. If the Participant and the
spouse die under circumstances that make the order of their deaths uncertain, it
shall be presumed for purposes of this AIP that the Participant survived the
spouse.

 

xi.

“Total Disability” means the condition of a Participant who is and remains
eligible for total and permanent disability benefits under § 223 of the Social
Security Act, as amended.

 

xii.

“Year of Vested Service” means a calendar year in which a Participant is
credited with at least 1,000 hours of employment with the Company or its
Subsidiaries. For the purposes of this definition, “hours of employment” include
actual hours of paid work, paid leave or other time off, and hours of work
missed due to military service provided that the Participant returns to work
while his or her rehire rights are protected by law.

 

4

--------------------------------------------------------------------------------

 

 

b)

Determination of Achievement. The Committee will determine achievement with
respect to corporate performance goals by reference to such information as the
Committee determines in its discretion.

 

 

c)

Adjustments to Awards. Adjustments to Incentive Awards may be made when deemed
appropriate by the Committee. The Committee may establish any specific
conditions under which an Incentive Award may be reduced, forfeited, or amended.
The Committee delegates to the Chief Executive Officer the authority to
determine that a Participant’s award will be reduced or withheld if the Chief
Executive Officer determines that the reduction or withholding is warranted by
the Participant’s performance. All decisions of the Committee shall be final and
binding on all Participants and their respective heirs, representatives and
Beneficiaries.

 

 

d)

Payment of Incentive Award; Form of Payment. The dollar amount of the Incentive
Award for a Fiscal Year shall be paid to the Participant as soon as feasible
following the completion of the Incentive Award calculations for the Fiscal
Year; provided, however, such Incentive Award shall be paid no later than the
15th day of the third month following the later of the end of the Fiscal Year in
which the goals for the Incentive Award have been met and the date the
Participant vests in the Incentive Award. In the event of the Participant’s
death, Total Disability, or a Change in Control, payment shall be made no later
than the 15th day of the third month following the date on which the
Participant’s rights in the Incentive Award vest or, if already vested, the 15th
day of the third month following the date of death, Total Disability, or Change
in Control.

 

 

e)

Stock in Lieu of Cash. To the extent authorized by the Committee and the Chief
Human Resources Officer, a Participant may elect to receive a portion of his or
her Incentive Award to be paid in cash under this AIP in the form of Common
Stock under a plan or program established for that purpose, provided that the
Participant is an eligible  participant under such plan.

 

 

f)

No Continuing Participation. An Associate’s designation as a participant for a
Fiscal Year will not continue in effect for any subsequent Fiscal Year unless
and until the Committee designates the Associate as a Participant in the
subsequent Fiscal Year. The Committee may terminate participation by any
Participant at any time with or without cause.

 

 

g)

Benefits Not Guaranteed; No Rights to Award. Neither the establishment and
maintenance of the AIP nor participation in the AIP shall provide any guarantee
or other assurance that Incentive Awards will be payable under the AIP. No
Participant or other person shall have any claim to be granted any award or
benefit under the AIP and there is no obligation of uniformity of treatment of
Participants under the AIP. The terms and conditions of any award or benefit of
the same type and the determination of the Committee to grant a waiver or
modification of any

5

--------------------------------------------------------------------------------

 

 

award or benefit and the terms and conditions thereof need not be the same with
respect to each Participant.

 

 

h)

No Right to Participate. Nothing in this AIP shall be deemed or interpreted to
provide a Participant or any non-participating Associate with any contractual
right to participate in or receive benefits under the AIP. No designation of a
person as a Participant for all or any part of the Fiscal Year shall create a
right to any Incentive Award, compensation or other benefits of the AIP for any
other Fiscal Year.

 

 

i)

No Employment Right. Participation in this AIP shall not be construed as
constituting a commitment, guarantee, agreement, or understanding of any kind
that the Company or any subsidiary will continue to employ any individual and
this AIP shall not be construed or applied as any type of employment contract or
obligation. Nothing herein shall abridge or diminish the rights of the Company
or any subsidiary to determine the terms and conditions of employment of any
Participant or other person or to terminate the employment of any Participant or
other person with or without cause at any time.

 

 

j)

Not an ERISA Plan. The AIP is an incentive compensation program for
participants. Because the AIP does not provide welfare benefits and does not
provide for the deferral of compensation until termination of employment, it is
established with the intent and understanding that it is not an employee benefit
plan within the meaning of the federal Employee Retirement Income Security Act
of 1974, as amended.

 

 

k)

No Assignment or Transfer. Neither a Participant nor any Beneficiary or other
representative of a Participant shall have any right to assign, transfer,
attach, or pledge any bonus amount or credit, potential payment, or right to
future payments of any bonus amount or credit, or any other benefit provided
under this AIP. Payment of any amount due or to become due under this AIP shall
not be subject to the claims of creditors of the Participant or to execution by
attachment or garnishment or any other legal or equitable proceeding or process,
unless otherwise specifically ordered by any court of competent jurisdiction.

 

 

l)

Withholding and Payroll Taxes. The Company shall deduct from any payment made
under this AIP all amounts required by federal, state and local tax laws to be
withheld and shall subject any payments made under the AIP to all applicable
payroll taxes and assessments.

 

 

m)

Incapacitated Payee. If the Committee determines that a person entitled to a
payment hereunder is incapacitated, it may cause benefits to be paid to another
person for the use or benefit of the Participant or the Participant’s
Beneficiary at the time or times otherwise payable hereunder, in total discharge
of the AIP’s obligations to the Participant or Beneficiary.

 

6

--------------------------------------------------------------------------------

 

 

n)

Governing Law. The validity, construction and effect of the AIP and any rules
and regulations relating to the AIP shall be determined in accordance with the
laws of the State of Michigan and applicable federal law.

 

 

o)

Construction. The singular includes the plural and the plural includes the
singular. Capitalized terms, except those at the beginning of a sentence or part
of a heading, have the meaning defined in the AIP. The AIP is intended to be
exempt from Section 409A of the Code by providing for short-term deferrals as
described in Treasury Regulations § 1.409A-1(b)(4) and shall be interpreted and
administered to achieve that purpose.

 

 

p)

Severability. In the event any provision of the AIP shall be held illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions of the AIP and the AIP shall be construed and enforced as
if the illegal or invalid provision had not been included.

 

 

q)

No Limit on Other Compensation Arrangements. Nothing contained in the AIP shall
prevent the Company or any subsidiary from adopting or continuing in effect
other or additional compensation arrangements, including the grant of stock
options and other stock-based awards, and such arrangements may be either
generally applicable or applicable only in specific cases.

 

 

 

 

1 

Consolidated Net Earnings are adjusted for (a) asset write downs. (b) litigation
or claim judgments or settlements, (c) changes in tax laws, accounting
principles, or other laws or provisions affecting reported results, (d) any
reorganization and restructuring programs, (e) extraordinary non-recurring items
as described in ASC 225-20 Presentation-Income Statement – Extraordinary and
Unusual Items and/or in management’s discussion and analysis of financial
condition and results of operations appearing in the Company’s annual report to
shareholders for the applicable fiscal year(s), (f) acquisitions, divestitures
or accounting changes, (g) foreign exchange gains and losses, and (h) other
special charges or extraordinary items.

7